Title: To James Madison from William Savage, 8 December 1801
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jama. Decr. 8th. 1801
					
					My last was dated yesterday.  I now have to acknowledge the receipt of your letter of November the 3d. with Sundry Documents.  I note what you intimate respecting James Draper & Gilbert Giberson to whom I have written as you requested.  We have late issued an augmentation of five Sail of the line & some more are expected as 35,000 Men may be expected in all this month to attempt a landing at Hispaniola.  I have the Honour to be respectfully Your Obed Sert.
					
						Wm. Savage
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
